DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 16 drawn to a computer-readable storage media is considered non-statutory subject matter since it covers both transitory and non-transitory embodiments.

Examiner suggests adding the limitation ‘non-transitory’ to the claim to render it compliant with 35 U.S.C 101.
Claims 17-20 are rejected as a result of their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka [US 2015/0234287 A1].

Regarding claims 1, 9 and 16, Tanaka discloses an apparatus (Fig. 1) / a method (Fig. 4) / One or more computer-readable storage media storing instructions of generating a drop pattern (Figs. 2, 13, 17), the method comprising: 
(a) receiving a predetermined fluid drop volume and an array of cells corresponding to a desired fill area, wherein each cell in the array is associated with a respective predetermined fluid volume (paragraphs [0040]-[0047]), and wherein each cell has a hexagonal shape (paragraph [0065]); 
(b) scanning the array of cells according to a scanning sequence for a next unassigned cell and adding the next unassigned cell in the scanning sequence to a respective fill set of the next unassigned cell (paragraphs [0040]-[0047], [0058], see also Fig.4); 

(d) placing a fluid drop in the drop pattern within an area associated with the respective fill set and marking all cells in the respective fill set as assigned (paragraphs [0054]-[0061]); and 
(e) repeating (b)-(d) until all cells in the array of cells have been assigned and the drop pattern has been generated (as shown in Fig. 4, see also paragraphs [0054]-[0061]).

Regarding claim 2, Tanaka discloses wherein (c) is performed recursively (as shown in Fig.4).

Regarding claims 3 and 4, Tanaka discloses wherein (c) is performed according to a flooding sequence, wherein the scanning sequence visits each cell in the array of cells, and visits each cell in the array of cells only once (as shown in Figs. 5, 6, 10, see also paragraphs [0040]-[0047]).

Regarding claim 5, Tanaka discloses wherein the respective predetermined fluid volume of each cell in the array is less than the predetermined fluid drop volume (as shown in Fig. 4).

Regarding claim 6 and 7, Tanaka discloses wherein (c) includes: adding the unassigned cells neighboring the next unassigned cell to a neighbor list, wherein the neighbor list defines an order of the unassigned neighboring cells in the neighbor list; and according to an order of the unassigned neighboring cells in the neighbor list, assigning at least part of the predetermined 

Regarding claim 8, Tanaka discloses further comprising: supplying formable material to a substrate in accordance with the drop pattern; imprinting the formable material on the substrate with a template; and manufacturing an article by processing the substrate on which the formable material has been imprinted (as shown in Figs. 3 and 4).

Regarding claim 10, Tanaka discloses wherein (d) includes calculating a location of a weighted mean of the respective fluid volumes of the cells in the fill set, and wherein the fluid drop of the fill set is placed at the location of the weighted mean (paragraphs [0044[-[0053]).

Regarding claim 11, Tanaka discloseswherein the scanning sequence visits each cell in the array once and only once (as shown in Figs. 5, 6, 10, see also paragraphs [0040]-[0047]).

Regarding claims 12-15, Tanaka discloses wherein (c) includes adding the unassigned cells neighboring each assigned cell to a neighbor list, the unassigned cells neighboring each assigned cell are added to the neighbor list according to a flooding sequence, wherein the flooding sequence is isotropic, wherein the flooding sequence is anisotropic (as shown in Figs. 6-11, (paragraphs [0054]-[0061]).

Regarding claim 17, Tanaka discloses wherein the array of cells is a tessellation of hexagonal cells (paragraph [0065]).

Regarding claims 18 and 19, Tanaka discloses wherein unassigned neighboring cells of the next unassigned cell include unassigned cells that abut the next unassigned cell, wherein unassigned neighboring cells of the next unassigned cell include unassigned cells that do not abut the next unassigned cell (as shown in Figs. 5-11).

Regarding claim 20, Tanaka discloses wherein the operations further comprise: receiving a second predetermined fluid drop volume, wherein the second predetermined fluid drop volume is less than the predetermined fluid drop volume; (b) scanning the array of cells according to the scanning sequence for the next unassigned cell, adding the next unassigned cell in the scanning sequence to a respective fill set of the next unassigned cell, marking the next unassigned cell as assigned, and calculating a remaining drop volume of the second predetermined fluid drop volume; (c) adding unassigned neighboring cells of the next unassigned cell to a neighbor list, wherein the neighbor list defines an order of the unassigned neighboring cells; (d) repeatedly performing the following until the remaining drop volume of the second predetermined fluid drop volume is less than or equal to zero: adding a next unassigned neighboring cell in the neighbor list to the fill set, marking the next unassigned neighboring cell as assigned, adding unassigned neighboring cells of the next unassigned neighboring cell to the neighbor list, and recalculating the remaining drop volume of the second predetermined fluid 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882